Holmes, J.
The appellant brought this suit in the Chancery Court of Simpson County against the appellees, seeking to have the court establish the boundaries between certain lands claimed bj^ him and certain lands claimed by the appellees, alleging that appellees had wrongfully cut timber on his lands and seeking recovery for the value thereof, and praying the issuance of an injunction to enjoin the appellees from further trespasses on his lands. The appellees answered,. denying the charges of trespass and made their answer a cross-bill wherein they alleged that they had been in adverse possession of the lands claimed by them since the year 1922, and that appellant had wrongfully cut timber thereon, and they prayed that title to certain of the lands claimed by them be confirmed and that they be awarded a decree against the appellant for the sum of $150.00 for the timber alleged by them to have been wrongfully cut by the appellant.
*570After hearing the evidence, the chancellor rendered his decree confirming in the appellees the title to the lands claimed by them as against the claims of the appellant, and awarding to the appellees the sum of $150.00 as the value of the timber alleged by them to have been wrongfully cut from their lands. From the action of the chancellor, the appellants prosecute this appeal.
The issues involved were merely issues of fact which the chancellor resolved in favor of the appellees. It can serve no useful purpose to detail the evidence introduced on behalf of the respective parties. It is sufficient to observe that the evidence was conflicting and we do not feel warranted in saying that the chancellor’s findings on the facts were manifestly wrong.  There was ample evidence to support his decree. The decree of the court below is therefore affirmed.
Affirmed.
McGehee, C. J., and Hall, Arrington, and Ethridge, JJ concur.